DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 11/12/2021 in which claims 1-20 are pending.

Response to Amendment
Applicant’s Arguments/Remarks filed on 11/12/2021 with respect to amended independent claim 1 have been fully considered. Based on the claim amendments further consideration and search was conducted resulting in a new ground of rejection presented below. The independent claims 1, 9 and 13 have not overcome the claim rejections as shown below. Based on Applicant’s amendment to claim 13, the 35 U.S.C. 112(a) Claim Rejections previously presented in the Final Office Action mailed on 08/12/2021 have been withdrawn.
Claims 1-20 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Sun fails to teach “receive the first data stream of the downlink data communication based at least in part on the downlink control information according to a first resource allocation; receive a second data stream of the downlink data communication separately from the first data stream based at least in part on the downlink control information according to a second resource allocation independent from the first resource allocation”, because Sun teaches that RBs for the first and second portions are aligned, which by definition are dependent on one another. Accordingly, the cited reference fail to teach a single DCI allocating independent first and second resources for first and second respective data streams.
(Sun, [0040]-[0041], [0046], [0065], Fig. 7, [0070]-[0071]). The DCI is used by the UE to receive the first and second transmissions from the first and second base station (TP). The fields 605 in the DCI provide configuration information for only the first TP, the second TP or both the first TP and second TP, to transmit the corresponding codewords (Sun, [0040], [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071]). As shown in Figures 2-5 and 7, the transmissions from each TP is not one transmission, it is two independent/separate transmissions. Therefore, Sun discloses “receive a second data stream of the downlink data communication separately from the first data stream based at least in part on the downlink control information”.
Regarding the features “according to a first resource allocation” and “according to a second resource allocation independent from the first resource allocation”, the prior art of Sun discloses that RBs are allocated in order to be aligned. Sun also discloses that the base stations support asynchronous operation, where the base stations have different frame timing, and transmissions from different base stations may not be aligned in time (Sun, [0157]). Thus, suggesting that the resources allocated for downlink transmissions at each base station are not aligned and independent. In view of this, further search was conducted where the prior art of Sun et al. (US 2018/0049236), hereinafter “Sun ‘236”, was found to disclose the features as discussed below in the new grounds of rejection.
Sun ‘236 teaches that the UE receives the transmission 210-a, where the transmission 210-a has a resource allocation independent from the resource allocation of the transmission 210-b (Sun ‘236, Fig. 2, [0062]). The transmissions 210-a and 210-b are non-aligned PDSCH transmissions with tight timing, where the tight timing is a timing within a cyclic prefix (CP) range (Sun ‘236, [0067]). Using tight timing the resource allocations are based on the CP range and independent from the resource allocation of each other transmission. The base stations are (Sun ‘236, [0068]-[0069]). Furthermore, Sun ‘236 discloses in Fig. 4, paragraphs [0087], [0103], Fig. 11, [0134], that the UE receives independent resource allocations for the first and second transmissions from a first and second transmit points. Thus, Sun ‘236 discloses the suggested feature of Sun regarding non-aligned transmissions.

Therefore, based on the new ground of rejection presented below, the independent claim 1 is rendered unpatentable. Independent claims 9 and 13 recite similar distinguishing features as claim 1 discussed above, therefore is rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Allowable Subject Matter
Claims 3-8, 15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0048372) (provided in the IDS), hereinafter “Sun” in view of Sun et al. (US 2018/0049236), hereinafter “Sun ‘236”, and further in view of Wang et al. (US 2020/0119797) (English Translation WO 2018228571 also provided), hereinafter “Wang”.

As to claim 1, Sun teaches a wireless device (Sun, Fig. 15, [0114], a UE), comprising: 
at least one antenna (Sun, Fig. 15, [0114], the UE includes an antenna 1540);
at least one radio coupled to the at least one antenna (Sun, Fig. 15, [0114], the UE includes a transceiver 1535 connected to the antenna 1540); and 
a processor coupled to the at least one radio (Sun, Fig. 15, [0114], the UE includes a processor 1520 connected to the transceiver 1535); 
wherein the wireless device is configured to:
receive downlink control information associated with a downlink data communication (Sun, [0041], [0046], Fig. 6, [0064], Fig. 7, [0070], Fig. 17, [0126], the UE receives downlink control information (DCI) from a base station to perform downlink communications (NJCT) with transmission points (TPs) or base stations), wherein the downlink control information comprises first downlink control information for a first data stream of the downlink data communication (Sun, [0046], Fig. 6, [0065], the DCI includes an antenna port(s), scrambling ID, and number of layers field 635 for the transmission of a first TP); and
receive the first data stream of the downlink data communication based at least in part on the downlink control information (Sun, [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the UE receives the downlink transmission from the first base station (TP) 705-a at step 750 based on the configuration identified (step 745) from the received DCI (step 735));
receive a second data stream of the downlink data communication separately from the first data stream based at least in part on the downlink control information (Sun, Fig. 2, [0052], [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the UE receives the downlink transmission from the second base station (TP) 705-b at step 750 based on the configuration identified (step 745) from the received DCI (step 735)); and
wherein the downlink control information dynamically allocates either one or two data streams of downlink data communications based on fields in the downlink control information (Sun, [0040], [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the fields 605 in the DCI provide configuration information for only the first TP, the second TP or both the first TP and second TP, to transmit the corresponding codewords).

Sun teaches the claimed limitations as stated above. Sun further teaches that the base stations support asynchronous operation, where the base stations have different frame timing, and transmissions from different base stations may not be aligned in time (Sun, [0157]). Thus, suggesting that the resources allocated for downlink transmissions at each base station are not aligned and independent. However, Sun does not explicitly teach the following features: regarding claim 1, receive the first data stream according to a first resource allocation;
receive a second data stream according to a second resource allocation independent from the first resource allocation;
wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located (QCL) with respective channel state information reference signals (CSI-RSs).

(Sun ‘236, Fig. 2, [0062], the UE receives the transmission 210-a. The transmission 210-a has a resource allocation independent from the resource allocation of the transmission 210-b. [0067], the transmissions 210-a and 210-b are non-aligned PDSCH transmissions with tight timing, where the tight timing is a timing within a cyclic prefix (CP) range. Using tight timing the resource allocations are based on the CP range and independent from the resource allocation of each other transmission. [0068]-[0069], the base station are capable of performing aligned and non-aligned transmissions. Fig. 4, [0087], [0103], Fig. 11, [0134], the UE receives independent resource allocations for the first and second transmissions from a first and second transmit points);
receive a second data stream according to a second resource allocation independent from the first resource allocation (Sun ‘236, Fig. 2, [0062], the UE receives the transmission 210-b. The transmission 210-b has a resource allocation independent from the resource allocation of the transmission 210-a. [0067], the transmissions 210-a and 210-b are non-aligned PDSCH transmissions with tight timing, where the tight timing is a timing within a cyclic prefix (CP) range. Using tight timing the resource allocations are based on the CP range and independent from the resource allocation of each other transmission. [0068]-[0069], the base station are capable of performing aligned and non-aligned transmissions. Fig. 4, [0087], [0103], Fig. 11, [0134], the UE receives independent resource allocations for the first and second transmissions from a first and second transmit points).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun to have the features, as taught by Sun ‘236, in order to increase flexibility of NCJT transmissions and the flexibility of NCJT transmissions using existing (or new) hardware (Sun ‘236, [0006], [0062]).



However, Wang teaches wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located (QCL) with respective channel state information reference signals (CSI-RSs) (Wang, [0278], [0327], the terminal learns via DCI a CSI-RS resource #1 and that DMRS ports 7 and 8 are in QCL, and learns a CSI-RS resource #2 and that DMRS ports 9 and 10 are in QCL. The DMRS ports are mapped to a plurality of layer of data streams).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun and Sun ‘236 to have the features, as taught by Wang, in order to avoid a problem caused by separately measuring CSI for all transmission points and feeding back CSI by a terminal device, where one CQI may be reported for a plurality of groups of CSI-RS resource, thereby control signaling overhead is reduced (Wang, [0015]).

As to claim 2, Sun teaches wherein the downlink control information comprises transmission reception point (TRP) index information for the downlink data communication, wherein the TRP index information indicates which downlink data of the downlink data communication is transmitted by which TRP (Sun, [0011], Fig. 6, [0066], Tables 1-2, the DCI includes PQI/QCL information indicating index/indicator for the NCJT transmissions for each TPs).

Claims 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0048372) (provided in the IDS), hereinafter “Sun” in view of Ren et al. (US 2019/0124631), hereinafter “Ren”, and further in view of Sun et al. (US 2018/0049236), hereinafter “Sun ‘236” and further in view of Wang et al. (US 2020/0119797), hereinafter “Wang”.

As to claim 9, Sun teaches a cellular base station (Sun, [0011], Fig. 11, [0089], a base station), comprising: 
at least one antenna (Sun, [0011], Fig. 11, [0089], the base station includes an antenna); 
at least one radio coupled to the at least one antenna (Sun, [0011], Fig. 11, [0089], the base station includes a transceiver connected to the antenna); and 
a processor coupled to the at least one radio (Sun, [0011], Fig. 11, [0089], the base station includes a processor connected to the transceiver); 
wherein the cellular base station is configured to: 
provide downlink control information associated with a downlink data communication to a wireless device (Sun, [0041], [0046], Fig. 6, [0064], Fig. 7, [0070]-[0071], Fig. 17, [0126], the base station transmits to the UE downlink control information (DCI) to perform downlink communications (NJCT) with transmission points (TPs) or base stations), wherein the downlink control information comprises first downlink control information for a first data stream of the downlink data communication (Sun, [0046], Fig. 6, [0065], the DCI includes an antenna port(s), scrambling ID, and number of layers field 635 for the transmission of a first TP); and 
transmit the first data stream of the downlink data communication (Sun, [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the UE receives the downlink transmission from the first base station (TP) 705-a at step 750 based on the configuration identified (step 745) from the received DCI (step 735)); 
(Sun, Fig. 2, [0052], [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the UE receives the downlink transmission from the second base station (TP) 705-b at step 750 based on the configuration identified (step 745) from the received DCI (step 735)); and 
wherein the downlink control information dynamically allocates either one or two data streams of downlink data communications based on fields in the downlink control information (Sun, [0040], [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the fields 605 in the DCI provide configuration information for only the first TP, the second TP or both the first TP and second TP, to transmit the corresponding codewords).

Sun teaches the claimed limitations as stated above. Sun further teaches that the base stations support asynchronous operation, where the base stations have different frame timing, and transmissions from different base stations may not be aligned in time (Sun, [0157]). Thus, suggesting that the resources allocated for downlink transmissions at each base station are not aligned and independent. However, Sun does not explicitly teach the following features: regarding claim 9, provide an indication of a downlink control information format for the downlink control information transmission to the wireless device; 
transmit the first data stream according to a first resource allocation;
transmit a second data stream according to a second resource allocation independent from the first resource allocation; and 
wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located (QCL) with respective channel state information reference signals (CSI-RSs).

(Ren, [0030], a network side device notifies a UE about the DCI formats used by different network side devices).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun to have the features, as taught by Ren in order to distinguish between different network side devices and reducing the quantity of information added to the DCI (Ren, [0028]).

Sun and Ren teach the claimed limitations as stated above. Sun and Ren do not explicitly teach the following features: regarding claim 9, transmit the first data stream according to a first resource allocation;
transmit a second data stream according to a second resource allocation independent from the first resource allocation; and 
wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located (QCL) with respective channel state information reference signals (CSI-RSs).

However, Sun ‘236 teaches transmit the first data stream according to a first resource allocation (Sun ‘236, Fig. 2, [0062], the UE receives the transmission 210-a from the base station 205-a. The transmission 210-a has a resource allocation independent from the resource allocation of the transmission 210-b. [0067], the transmissions 210-a and 210-b are non-aligned PDSCH transmissions with tight timing, where the tight timing is a timing within a cyclic prefix (CP) range. Using tight timing the resource allocations are based on the CP range and independent from the resource allocation of each other transmission. [0068]-[0069], the base station are capable of performing aligned and non-aligned transmissions. Fig. 4, [0087], [0103], Fig. 11, [0134], the UE receives independent resource allocations for the first and second transmissions from a first and second transmit points);
transmit a second data stream according to a second resource allocation independent from the first resource allocation (Sun ‘236, Fig. 2, [0062], the UE receives the transmission 210-b from base station 205-b. The transmission 210-b has a resource allocation independent from the resource allocation of the transmission 210-a. [0067], the transmissions 210-a and 210-b are non-aligned PDSCH transmissions with tight timing, where the tight timing is a timing within a cyclic prefix (CP) range. Using tight timing the resource allocations are based on the CP range and independent from the resource allocation of each other transmission. [0068]-[0069], the base station are capable of performing aligned and non-aligned transmissions. Fig. 4, [0087], [0103], Fig. 11, [0134], the UE receives independent resource allocations for the first and second transmissions from a first and second transmit points).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun and Ren to have the features, as taught by Sun ‘236, in order to increase flexibility of NCJT transmissions and the flexibility of NCJT transmissions using existing (or new) hardware (Sun ‘236, [0006], [0062]).

Sun, Ren and Sun ‘236 teach the claimed limitations as stated above. Sun, Ren and Sun ‘236 do not explicitly teach the following features: regarding claim 9, wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located (QCL) with respective channel state information reference signals (CSI-RSs).

However, Wang teaches wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located (QCL) (Wang, [0278], [0327], the terminal learns via DCI a CSI-RS resource #1 and that DMRS ports 7 and 8 are in QCL, and learns a CSI-RS resource #2 and that DMRS ports 9 and 10 are in QCL. The DMRS ports are mapped to a plurality of layer of data streams).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun, Ren and Sun ‘236 to have the features, as taught by Wang, in order to avoid a problem caused by separately measuring CSI for all transmission points and feeding back CSI by a terminal device, where one CQI may be reported for a plurality of groups of CSI-RS resource, thereby control signaling overhead is reduced (Wang, [0015]).

As to claim 10, Sun teaches wherein the downlink control information comprises a single downlink control information transmission comprising scheduling information for two data streams of the downlink data communication (Sun, [0059], [0070]-[0071], a single DCI is used to indicate the NCJT transmissions from two base stations, scheduling resources and spatial layers for a first and second codeword. [0040], codeword of a SU-MIMO via layers).

As to claim 11, Sun teaches wherein the downlink control information for the two data streams comprises one or more of: 
multiple input multiple output (MIMO) layer mapping information (Sun, [0059], [0070]-[0071], a single DCI is used to indicate the NCJT transmissions from two base stations, scheduling resources and spatial layers for a first and second codeword. [0040], codeword of a SU-MIMO via layers); 
(Sun, [0059], [0070]-[0071], a single DCI is used to indicate the NCJT transmissions from two base stations, scheduling resources and spatial layers for a first and second codeword. [0040], codeword of a SU-MIMO via layers); or 
MIMO layer to codeword mapping information (Sun, [0059], [0070]-[0071], a single DCI is used to indicate the NCJT transmissions from two base stations, scheduling resources and spatial layers for a first and second codeword. [0040], codeword of a SU-MIMO via layers).

As to claim 12, Sun teaches wherein at least one field of the downlink control information is set to a reserved value to indicate that a downlink data stream associated with that portion of the downlink control information is disabled (Sun, Fig. 6, [0066], Tables 1-2, the DCI includes a field 645 that is set to ‘00’ to indicate that TP1 is not participating in the NCJT transmission).

As to claim 13, Sun teaches an apparatus (Sun, Fig. 15, [0114], the UE includes and antenna, transceiver and processor), comprising: 
a processor configured to cause a wireless device to (Sun, Fig. 15, [0114], the UE includes and antenna, transceiver and processor): 
receive downlink control information associated with an uplink data communication (Sun, [0041], [0046], Fig. 6, [0064], Fig. 7, [0070]-[0071], Fig. 17, [0126], the UE receives downlink control information (DCI) from a base station to perform downlink communications (NJCT) with transmission points (TPs) or base stations. As Fig. 7 shows, the NJCT communications includes uplink transmissions), wherein the downlink control information comprises first downlink control information for a first data stream of the uplink data communication (Sun, [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the DCI includes an antenna port(s), scrambling ID, and number of layers field 635 for the transmission of a first TP. As Fig. 7 shows, the NJCT communications includes uplink transmissions); and 
(Sun, [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the DCI includes an antenna port(s), scrambling ID, and number of layers field 635 for the transmission of a first TP. As Fig. 7 shows, the UE performs a NJCT communication with the first TP which includes uplink transmissions); 
transmit a second data stream of the uplink data communication separately from the first data stream based at least in part on the downlink control information (Sun, [0040], [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the DCI includes an antenna port(s), scrambling ID, and number of layers field 635 for the transmission of a first TP and second TP. As Fig. 7 shows, the UE performs a NJCT communication with the second TP which includes uplink transmissions); and 
wherein the downlink control information dynamically allocates either one or two data streams of uplink data communications based on fields in the downlink control information (Sun, [0040], [0046], Fig. 6, [0065], Fig. 7, [0070]-[0071], the fields 605 in the DCI provide configuration information for only the first TP, the second TP or both the first TP and second TP, to transmit the corresponding codewords. As Fig. 7 shows, the UE performs a NJCT communication with the first and second TP which includes uplink transmissions).

Sun teaches the claimed limitations as stated above. As Sun shows in Fig. 7, the UE performs a NJCT communication with the first and second TP, which includes uplink transmissions, based on the DCI received from the base station. Additionally, Sun further teaches that the base stations support asynchronous operation, where the base stations have different frame timing, and transmissions from different base stations may not be aligned in time (Sun, [0157]). Thus, suggesting that the resources allocated for downlink transmissions at each base station are not aligned and independent. However, Sun does not explicitly teach the following features: regarding claim 13, receive downlink control information associated with an uplink data communication; 

transmits a second data stream according to a second resource allocation independent from the first resource allocation;
wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located with respective channel state information reference signals (CSI-RSs).

However, Ren teaches receive downlink control information associated with an uplink data communication (Ren, [0119], [0139], Fig. 9, [0353], the UE receives control information and transmits uplink data to different TRPs based on the received control information. Thereby providing support to the rationale presented above regarding Fig. 7 of Sun).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun to have the features, as taught by Ren in order to distinguish between different network side devices and reducing the quantity of information added to the DCI (Ren, [0028]).

Sun and Ren teach the claimed limitations as stated above. Sun and Ren do not explicitly teach the following features: regarding claim 13, transmit the first data stream according to a first resource allocation;
transmits a second data stream according to a second resource allocation independent from the first resource allocation;
wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located with respective channel state information reference signals (CSI-RSs).

(Sun ‘236, Fig. 2, [0062], the UE receives the transmission 210-a. The transmission 210-a has a resource allocation independent from the resource allocation of the transmission 210-b. [0067], the transmissions 210-a and 210-b are non-aligned PDSCH transmissions with tight timing, where the tight timing is a timing within a cyclic prefix (CP) range. Using tight timing the resource allocations are based on the CP range and independent from the resource allocation of each other transmission. [0068]-[0069], the base station are capable of performing aligned and non-aligned transmissions. Figs. 2-4, [0087], [0103], Fig. 11, [0134], the UE receives independent resource allocations for the first and second transmissions from a first and second transmit points. As shown in the Figures, the first and second transmissions include uplink transmissions);
transmits a second data stream according to a second resource allocation independent from the first resource allocation (Sun ‘236, Fig. 2, [0062], the UE receives the transmission 210-b. The transmission 210-b has a resource allocation independent from the resource allocation of the transmission 210-a. [0067], the transmissions 210-a and 210-b are non-aligned PDSCH transmissions with tight timing, where the tight timing is a timing within a cyclic prefix (CP) range. Using tight timing the resource allocations are based on the CP range and independent from the resource allocation of each other transmission. [0068]-[0069], the base station are capable of performing aligned and non-aligned transmissions. Figs. 2-4, [0087], [0103], Fig. 11, [0134], the UE receives independent resource allocations for the first and second transmissions from a first and second transmit points. As shown in the Figures, the first and second transmissions include uplink transmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun and Ren to have the features, as (Sun ‘236, [0006], [0062]).

Sun, Ren and Sun ‘236 teach the claimed limitations as stated above. Sun, Ren and Sun ‘236 do not explicitly teach the following features: regarding claim 13, wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located with respective channel state information reference signals (CSI-RSs).

However, Wang teaches wherein respective demodulation reference signals (DM-RSs) associated with transmission of the first and second data streams are quasi co-located with respective channel state information reference signals (CSI-RSs) (Wang, [0278], [0327], the terminal learns via DCI a CSI-RS resource #1 and that DMRS ports 7 and 8 are in QCL, and learns a CSI-RS resource #2 and that DMRS ports 9 and 10 are in QCL. The DMRS ports are mapped to a plurality of layer of data streams).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun, Ren and Sun ‘236 to have the features, as taught by Wang, in order to avoid a problem caused by separately measuring CSI for all transmission points and feeding back CSI by a terminal device, where one CQI may be reported for a plurality of groups of CSI-RS resource, thereby control signaling overhead is reduced (Wang, [0015]).

Sun, Sun ‘236 and Wang teach the claimed limitations as stated above. Sun, Sun ‘236 and Wang do not explicitly teach the following features: regarding claim 17, wherein the 
wherein the downlink control information comprises downlink reference signal index information indicating a downlink beam for a downlink reference signal, 
wherein the downlink beam for the downlink reference signal is also used as an uplink beam to transmit at least a portion of the uplink data communication based at least in part on the downlink reference signal index information.

As to claim 17, Ren teaches wherein the downlink control information comprises beam configuration information for the uplink data communication (Ren, [0119], [0139], the UE performs uplink data transmissions based on the control information received for NCJT. [0123], [0313], [0319], the transmission parameter set includes beam information identified by using index information corresponding to CSI-RS, where beams are used in uplink), 
wherein the downlink control information comprises downlink reference signal index information indicating a downlink beam for a downlink reference signal (Ren, [0119], [0139], the UE performs uplink data transmissions based on the control information received for NCJT. [0123], [0313], [0319], the transmission parameter set includes beam information identified by using index information corresponding to CSI-RS), 
wherein the downlink beam for the downlink reference signal is also used as an uplink beam to transmit at least a portion of the uplink data communication based at least in part on the downlink reference signal index information (Ren, [0119], [0139], the UE performs uplink data transmissions based on the control information received for NCJT. [0123], [0313], [0319], the transmission parameter set includes beam information identified by using index information corresponding to CSI-RS, where beams are used in uplink).

(Ren, [0028]).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0048372) (provided in the IDS), hereinafter “Sun” in view of Ren et al. (US 2019/0124631), hereinafter “Ren”, and further in view of Sun et al. (US 2018/0049236), hereinafter “Sun ‘236”, and further in view of Wang et al. (US 2020/0119797), hereinafter “Wang”, and further in view of Zhang et al. (US 2020/0015203), hereinafter “Zhang”.

Sun, Ren, Sun ‘236 and Wang teach the claimed limitations as stated above. Sun, Ren, Sun ‘236 and Wang do not explicitly teach the following features: regarding claim 14, wherein the downlink control information comprises a single downlink control information transmission scheduling a single non coherent joint transmission data communication to multiple distributed reception points.

As to claim 14, Zhang teaches wherein the downlink control information comprises a single downlink control information transmission scheduling a single non coherent joint transmission data communication to multiple distributed reception points (Zhang, abstract, Fig. 3, [0057], Fig. 5, [0044], [0083], the UE receives a single DCI message to perform the NCJT with multiple ANs, which is also applied for uplink CoMP or uplink NCJT).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun, Ren, Sun ‘236 and Wang to have the features, as taught by Zhang, in order to provide different latencies, allowing flexibility of (Zhang, [0063]).

Sun, Ren, Sun ‘236 and Wang teach the claimed limitations as stated above. Sun, Ren, Sun ‘236 and Wang do not explicitly teach the following features: regarding claim 16, wherein the processor is further configured to cause the wireless device to: 
receive second downlink control information for the second data stream of the uplink data communication transmission separately from the first downlink control information.

As to claim 16, Zhang teaches wherein the processor is further configured to cause the wireless device to: 
receive second downlink control information for the second data stream of the uplink data communication transmission separately from the first downlink control information (Zhang, abstract, Fig. 4, [0047]-[0050], Fig. 6, [0058]-[0061], [0083], the UE receives first and second DCI in order to perform NCJT with multiple ANs, which is also applied for uplink NCJT).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun, Ren, Sun ‘236 and Wang to have the features, as taught by Zhang, in order to provide different latencies, allowing flexibility of system design, and improvement of spectrum efficiency and communication reliability (Zhang, [0063]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0048372) (provided in the IDS), hereinafter “Sun” in view of Ren et al. (US 2019/0124631), hereinafter “Ren”, and further in view of Sun et al. (US 2018/0049236), hereinafter “Sun ‘236”, .

Sun, Ren, Sun ‘236 and Wang teach the claimed limitations as stated above. Sun, Ren, Sun ‘236 and Wang do not explicitly teach the following features: regarding claim 20, wherein the processor is further configured to cause the wireless device to: 
provide information indicating one or more of: 
whether the wireless device supports simultaneous multiple beam transmission; or 
whether beams of the uplink data communication are associated with different antenna panels of the wireless device or the same antenna panel of the wireless device.

As to claim 20, Guo teaches wherein the processor is further configured to cause the wireless device to: 
provide information indicating one or more of: 
whether the wireless device supports simultaneous multiple beam transmission (Guo, [0231], the UE reports capability information including the capability of hybrid beamforming); or 
whether beams of the uplink data communication are associated with different antenna panels of the wireless device or the same antenna panel of the wireless device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun, Ren, Sun ‘236 and Wang to have the features, as taught by Guo in order to notify the UE of a selected beam so that the UE is able to use the proper beam (Guo, [0231]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473